In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-158V
                                     Filed: August 2, 2016
                                         UNPUBLISHED

****************************
LAURA MCCLARY,                          *
                                        *
                   Petitioner,          *     Damages Decision Based on Proffer;
v.                                      *     Tetanus-Diphtheria-Acellular Pertussis
                                        *     (“Tdap”); Shoulder Injury Related to
SECRETARY OF HEALTH                     *     Vaccine Administration (“SIRVA”);
AND HUMAN SERVICES,                     *     Special Processing Unit (“SPU”)
                                        *
                   Respondent.          *
                                        *
****************************
John Howie, Jr., Howie Law, P.C., Dallas, Texas, for petitioner.
Jennifer Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On February 2, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered from a shoulder injury related to
vaccine administration (“SIRVA”) following an October 13, 2014 tetanus-diphtheria-
acellular pertussis (“Tdap”) vaccination. Petition at 1. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

       On August 2, 2016, a ruling on entitlement was issued, finding petitioner entitled
to compensation for a SIRVA. On August 1, 2016, respondent filed a Rule 4(c) Report,
which included a proffer on award of compensation (“Proffer”) indicating petitioner
should be awarded $75,000.00. Rule 4(c) Report Conceding Entitlement to
Compensation and Proffer on Damages at 4. In the Proffer, respondent represented
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
that petitioner agrees with the proffered award. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the Proffer, the undersigned awards petitioner
a lump sum payment of $75,000.00 in the form of a check payable to petitioner,
Laura McClary. This amount represents compensation for all damages that would be
available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2